ORIGINAL                                                                               02/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0027


                                         DA 22-0027


TIMOTHY LONGJAW,
                                                                            FILED
              Plaintiff and Appellant,                                       FEB 2 3 2022
                                                                          Bowen Greenwoo0
                                                                        Clerk of Supreme Court
       V.                                                                  State of Montana



STATE OF MONTANA, DEPARTMENT OF
ADMINISTRATION RISK MANAGEMENT
AND TORT DIVISION; DEPARTMENT OF                                     ORDER
CORRECTIONS, BRIAN GOOTEN, Director;
JAMES SALMONSEN, Warden, Montana State
Prison; BILLIE REICH, Technical Correctional
Services Bureau Chief; JOSPEH CALLAHAN,
Staff Sargent; and DANIEL LAYNE, Supervising
Designee Shift Commander,

              Defendants and Appellees.



       Appellant Timothy Longjaw has filed a motion for extension of time within which to file
his opening brief. Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until March 24, 2022, within which
to file his opening brief.
                      Lff_
       DATED this C--3 day of February, 2022.
                                                  For the Court,




                                                                 Chief Justice